Name: Commission Regulation (EEC) No 749/88 of 21 March 1988 on the supply of refined rape seed oil to the World Food Programme (WFP) as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 3. 88 Official Journal of the European Communities No L 78/13 COMMISSION REGULATION (EEC) No 749/88 of 21 March 1988 on the supply of refined rape seed oil to the World Food Programme (WFP) as food aid rHE COMMISSION OF THE EUROPEAN COMMUNITIES, Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits an4 conditions of supply and the procedure to be followed to determine the resultant costs, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/(87 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, by its Decision of 17 December 1987 on the supply of food aid to WFP, the Commission allocated to the latter organization 320 tonnes of refined rape seed oil to be supplied free at port of shipment ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 A tendering procedure is hereby initiated for the award of a contract for the supply of refined rape seed oil to WFP in accordance with the provisions of Regulation (EEC) No 2200/87 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1988. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8. 0 OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . No L 78/14 Official Journal of the European Communities 23 . 3. 88 ANNEX i 1 . Operation No (') : 125/88 2. Programme : 1987 3. Recipient : World Food Programme, Via delle Terme di Caracalla, 1-00100 Rome, tele* 626675 WFP 4. Representative of the recipient ^ : see Official Journal of the European Communities No C 103 of 16 April 1987 5. Place or country of destination : Uganda 6. Product to be mobilized : refined rape seed oil 7. Characteristics and quality of die goods (3): See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.A.1) 8 . Total quantity : 320 tonnes net 9. Number of lots : one 10. Packaging and marking : See list published in Official Journal of the European Communities No C 216 of 14 August 1987, page 3 (under III.B) :  metal cans of 5 litres or 5 kilograms  the cans must be packed in cartons, with four cans per carton  the cans must carry the following wording : 'ACTION No 125/88 / UGANDA 0353400 / COLZA OIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE WORLD FOOD PROGRAMME / MOMBASA IN TRANSIT TO UGANDA' 11 . Method of mobilization : Community market 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  ' 16. Address of the warehouse and, if appropriate, port of landing :  , 17. Period for making the goods available at die port of shipment : 15 May to 15 June 1988 18. Deadline for die supply :  19. Procedure for determining the costs of supply (&lt;): tendering 20. Date of expiry of the period allowed for submission of tenders : 12 April 1988 not later than 12 noon. Tenders shall be valid until 12 midnight on 13 April 1988 i 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 26 April 1988 not later than 12 noon. Tenders shall be con ­ sidered valid until 12 midnight on 27 April 1988 (b) period for making the goods available at the port of shipment : 1 to 30 June 1988 (c) deadline for the supply :  22. Amount of the tendering security : 15 ECU/tonne 23. Amount of die delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders 0 : Bureau de l'aide alimentaire, it 1 attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, 200, rue de la Loi, B-1049 Bruxelles Telex : AGREC 22037 B 25. Refund payable on request by die successful tenderer :  23. 3, 88 Official Journal of the European Communities No L 78/15 Notes : (') The operation number is to be quoted in all correspondence. 0 Commission delegate to be contacted by the successful tenderer : Delegation Ouganda Mr Dijckmeester, Uganda Commercial Bank Building, Plot 12, Kampala Road, 5th Floor, PO Box 5244, Kampala, tel.: 23 33 03/04, telex : 61139 DELEUR-UGA-KAMPALA. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the products to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  certificate of origin,  health certificate. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. O In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05.